 


116 HR 1225 RH: Restore Our Parks and Public Lands Act
U.S. House of Representatives
2019-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 199 
116th CONGRESS1st Session 
H. R. 1225 
[Report No. 116–250, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
February 14, 2019 
Mr. Bishop of Utah (for himself, Mr. Kilmer, Mr. Vela, Mr. Cook, Ms. Wasserman Schultz, Ms. Clarke of New York, Mr. Aguilar, Mr. Bergman, Mr. Connolly, Ms. Meng, Mr. Cooper, Mr. Turner, Mr. Tipton, Ms. DeGette, Mr. Rooney of Florida, Mr. Moulton, Mr. Joyce of Pennsylvania, Mr. Gaetz, Mrs. Walorski, Mr. Cartwright, Mr. Hice of Georgia, Mr. Schweikert, Mr. Rodney Davis of Illinois, Mr. Gallego, Mr. Brendan F. Boyle of Pennsylvania, Ms. Norton, Ms. Schakowsky, Mr. Fleischmann, Mr. Allen, Mrs. Lesko, Mr. Johnson of Georgia, Mr. Luján, Ms. DelBene, Mr. Reschenthaler, Mr. Lowenthal, Mr. Krishnamoorthi, Mr. Lamb, Mr. Panetta, Ms. Wild, Mr. McGovern, Mr. Michael F. Doyle of Pennsylvania, Ms. Pingree, Mr. Curtis, Mr. Lipinski, Mr. Espaillat, Mr. Cummings, Mr. Peters, Ms. Bonamici, Mr. Sires, Mr. Stewart, Ms. Eshoo, Mr. Mooney of West Virginia, Mr. Fitzpatrick, Mr. Pascrell, Mr. Stivers, Ms. Velázquez, Mr. Zeldin, Mr. Welch, Mr. Cicilline, Ms. Wilson of Florida, Ms. Lee of California, Mr. Marshall, Mr. Young, Miss González-Colón of Puerto Rico, Mr. Amodei, Mr. Gibbs, Mr. Wilson of South Carolina, Mr. Biggs, Mr. Katko, Mrs. Radewagen, Mr. Gallagher, Mr. Hill of Arkansas, Mr. Cleaver, Ms. Scanlon, Mr. Ruiz, Mr. Clay, Ms. Dean, Ms. Jayapal, Mr. Cisneros, Mr. Engel, Mr. Schrader, Mr. Rouda, Ms. McCollum, Mr. Smith of Washington, Mr. Gianforte, Mr. Budd, Mr. Cole, Mr. Hurd of Texas, Mr. Long, Mr. David P. Roe of Tennessee, Mr. Simpson, Ms. Stefanik, and Ms. Houlahan) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
 
October 22, 2019 
Additional sponsors: Mr. Evans, Ms. Lofgren, Mr. Larsen of Washington, Mr. Carter of Georgia, Mr. Armstrong, Ms. Schrier, Mr. Thompson of California, Mr. Pocan, Mr. Sean Patrick Maloney of New York, Mr. Ryan, Mr. Kind, Mr. Quigley, Mrs. Miller, Mr. Meadows, Mr. Neguse, Mrs. Rodgers of Washington, Ms. Barragán, Mr. Langevin, Mr. Schiff, Mr. Lawson of Florida, Mr. Sablan, Mr. Rush, Mr. Collins of New York, Mr. Sarbanes, Mr. Stauber, Mrs. Watson Coleman, Mr. Joyce of Ohio, Ms. Kelly of Illinois, Mr. Lamborn, Mr. Kildee, Mr. Babin, Mr. Wittman, Mr. Upton, Ms. Hill of California, Mr. Blumenauer, Mrs. McBath, Mrs. Torres of California, Mr. Rutherford, Mr. Cuellar, Mr. Takano, Mr. LaHood, Mr. Bishop of Georgia, Mr. Loebsack, Mr. Peterson, Mr. McHenry, Mr. Golden, Mr. Carter of Texas, Mr. Perlmutter, Mr. Kennedy, Mr. Crow, Mr. Malinowski, Mr. Suozzi, Mr. Emmer, Ms. Granger, Mr. Gonzalez of Ohio, Ms. Sewell of Alabama, Ms. Judy Chu of California, Mr. Gooden, Mr. Walden, Mr. Van Drew, Ms. Titus, Mr. O'Halleran, Ms. Frankel, Ms. Shalala, Mr. Meeks, Mr. Nadler, Ms. Matsui, Mr. Himes, Mr. Riggleman, Mr. Norcross, Mr. Cohen, Mrs. Kirkpatrick, Mr. Ruppersberger, Mr. Rose of New York, Mr. Webster of Florida, Ms. Kuster of New Hampshire, Mr. Heck, Mr. Cox of California, Mr. Cárdenas, Mr. Johnson of South Dakota, Mr. Comer, Mr. Carbajal, Mr. Calvert, Mr. Thompson of Pennsylvania, Mrs. Napolitano, Mr. Watkins, Ms. Sánchez, Ms. Porter, Mr. Casten of Illinois, Mr. Brown of Maryland, Mr. Guthrie, Mr. Horsford, Mr. Garamendi, Mr. Case, Mr. García of Illinois, Mr. Trone, Ms. Mucarsel-Powell, Ms. Roybal-Allard, Mr. Raskin, Mr. Price of North Carolina, Mr. Costa, Mr. Tonko, Mr. Kim, Ms. Omar, Mr. Woodall, Mr. Kevin Hern of Oklahoma, Mr. DeSaulnier, Mrs. Dingell, Ms. Craig, Mr. Khanna, Ms. Brownley of California, Mr. Stanton, Mr. Morelle, Mr. Foster, Mr. Lynch, Mr. McCaul, Mr. Gomez, Ms. Bass, Mr. Hastings, Mr. McKinley, Mr. Correa, Mr. Bacon, Mr. Williams, Ms. Clark of Massachusetts, Mr. Austin Scott of Georgia, Mr. Pappas, Mrs. Luria, Mr. Brindisi, Mr. McAdams, Mr. Gonzalez of Texas, Mr. Yarmuth, Ms. Stevens, Mr. Flores, Ms. Tlaib, Mr. Fulcher, Mr. Duncan, Mr. Reed, Mr. Smucker, Mr. Burchett, Mr. Neal, Mr. Mullin, Mr. King of New York, Mr. Shimkus, Mr. Walberg, Mrs. Hartzler, Mr. Bilirakis, Mr. Pallone, Mr. Holding, Mr. Rogers of Kentucky, Mr. Thornberry, Mr. Rice of South Carolina, Mr. Westerman, Mr. Ferguson, Mr. Chabot, Mr. Bucshon, Mrs. Demings, Mr. Johnson of Ohio, Mr. Harder of California, Mr. Sensenbrenner, Mr. Conaway, Mr. Barr, Mr. Deutch, Mr. Crist, Mr. LaMalfa, Mr. Rogers of Alabama, Ms. Slotkin, Ms. Castor of Florida, Ms. Speier, Mr. Swalwell of California, Mr. Fortenberry, Mr. DesJarlais, Ms. Torres Small of New Mexico, Mr. Spano, Mr. Larson of Connecticut, Mr. Marchant, Miss Rice of New York, Mr. Olson, Mr. Wright, Mr. Jeffries, Ms. Finkenauer, Mr. Collins of Georgia, Mr. Gosar, Mr. Castro of Texas, Mr. Soto, Mr. Hunter, Mr. Weber of Texas, Mr. Brady, Mr. Courtney, Mr. Buchanan, Mr. Rouzer, Mrs. Axne, Ms. Escobar, Ms. Sherrill, Mr. Duffy, Mr. Harris, Mr. Gottheimer, Mr. Payne, Mr. Newhouse, Mr. Kelly of Pennsylvania, Mr. Doggett, Mr. DeFazio, Mr. Hudson, Mr. Butterfield, Mr. Crenshaw, Mr. Allred, Mr. McNerney, Mrs. Fletcher, Ms. Wexton, Mr. Lucas, Mr. Phillips, Ms. Waters, Mr. Bera, Mr. Cline, Mrs. Davis of California, Mr. Pence, Mr. Delgado, Mr. Scott of Virginia, Mr. Arrington, Mr. Graves of Missouri, Ms. Jackson Lee, Ms. Kendra S. Horn of Oklahoma, Ms. Spanberger, Ms. Davids of Kansas, Mrs. Lee of Nevada, Ms. Adams, Mr. Crawford, Mr. Ted Lieu of California, Ms. Pressley, Mr. Cunningham, Mrs. Carolyn B. Maloney of New York, Mr. Higgins of New York, Mr. Visclosky, Ms. Gabbard, Mr. Levin of Michigan, Mrs. Murphy of Florida, Mr. David Scott of Georgia, and Ms. Johnson of Texas 
 
 
October 22, 2019 
Reported from the Committee on Natural Resources with an amendment 
Strike out all after the enacting clause and insert the part printed in italic 
 
 
October 22, 2019 
 Committee on Education and Labor discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
 
For text of introduced bill, see copy of bill as introduced on February 14, 2019 
 
 
 
 
A BILL 
To establish, fund, and provide for the use of amounts in a National Park Service and Public Lands Legacy Restoration Fund to address the maintenance backlog of the National Park Service, United States Fish and Wildlife Service, Bureau of Land Management, and Bureau of Indian Education, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Restore Our Parks and Public Lands Act. 2.National Park Service and Public Lands Legacy Restoration Fund (a)In generalThere is established in the Treasury of the United States a fund, to be known as the National Park Service and Public Lands Legacy Restoration Fund (referred to in this section as the Fund). 
(b)Deposits 
(1)In generalExcept as provided in paragraph (2), for each of fiscal years 2020 through 2024, there shall be deposited in the Fund an amount equal to 50 percent of all energy development revenues due and payable to the United States from oil, gas, coal, or alternative or renewable energy development on Federal land and water that would otherwise be credited, covered, or deposited as miscellaneous receipts under Federal law. (2)Maximum amountThe amount deposited in the Fund under paragraph (1) shall not exceed $1,300,000,000 for any fiscal year. 
(3)Effect on other revenuesNothing in this section affects the disposition under Federal law, including the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432), the Mineral Leasing Act (30 U.S.C. 181 et seq.), and chapter 2003 of title 54, United States Code, of energy development revenues— (A)to special funds, trust funds, or States; or 
(B)that have been otherwise appropriated under Federal law. (c)Availability of fundsAmounts deposited in the Fund shall be available to the Secretary of the Interior without further appropriation or fiscal year limitation. 
(d)Investment of amounts 
(1)In generalThe Secretary of the Interior may request the Secretary of the Treasury to invest any portion of the Fund that is not, as determined by the Secretary of the Interior, required to meet the current needs of the Fund. (2)RequirementAn investment requested under paragraph (1) shall be made by the Secretary of the Treasury in a public debt security— 
(A)with a maturity suitable to the needs of the Fund, as determined by the Secretary of the Interior; and (B)bearing interest at a rate determined by the Secretary of the Treasury, taking into consideration current market yields on outstanding marketable obligations of the United States of comparable maturity. 
(3)Credits to fundThe income on investments of the Fund under this subsection shall be credited to, and form a part of, the Fund. (e)Use of funds (1)In generalAmounts in the Fund shall be used as follows: 
(A)Eighty percent of amounts in the Fund shall be allocated for priority deferred maintenance projects, including other infrastructure deficiencies directly related to such deferred maintenance projects, as determined by the Secretary of the Interior and the Director of the National Park Service, with the goal of ensuring overall parity between amounts allocated to transportation and non-transportation projects. (B)Ten percent of amounts in the Fund shall be allocated for purposes of addressing the national wildlife refuge system maintenance backlog, as determined by the Secretary of the Interior and the Director of the United States Fish and Wildlife Service. 
(C)Five percent of amounts in the Fund shall be allocated for the purposes of addressing the public access and recreation backlog on public lands, as determined by the Secretary of the Interior and the Director of the Bureau of Land Management. (D)Five percent of amounts in the Fund shall be allocated for the purposes of addressing the Bureau of Indian Education school construction and deferred maintenance backlogs, as determined by the Secretary of the Interior and the Director of the Bureau of Indian Education. 
(2)Consideration of project lifespanThe Secretary of the Interior shall take into consideration the projected lifespan of any project under this Act when prioritizing which such projects to fund under paragraph (1). (f)Limit on use of fundsNo more than 10 percent of the amounts in the Fund may be used for administrative costs incurred in implementing this Act. 
(g)Prohibited use of fundsNo amounts in the Fund shall be used— (1)for land acquisition; 
(2)to supplant discretionary funding made available for the annually recurring facility operations, maintenance, and construction needs of the entities for which amounts from the Fund are allocated under subsection (e); or (3)for performance awards for Federal employees who are employed in implementing this Act. 
(h)Submission to CongressThe Secretary of the Interior shall submit to the Committees on Appropriations and Natural Resources of the House of Representatives and to the Committees on Appropriations and Energy and Natural Resources of the Senate, with the annual budget submission of the President, a list of projects for which the amounts in the Fund are allocated under this section, including a description of each such project. (i)Public donations (1)In generalThe Secretary of the Interior, the Director of the National Park Service, the Director of the United States Fish and Wildlife Service, the Director of the Bureau of Land Management, and the Assistant Secretary — Indian Affairs may accept public cash or in-kind donations that advance efforts— 
(A)to reduce the deferred maintenance backlog of the National Park Service, the national wildlife refuge system maintenance backlog of the United States Fish and Wildlife Service, the public access and recreation backlog of the Bureau of Land Management, and the school construction backlog of the Bureau of Indian Education, respectively; and (B)to encourage relevant public-private partnerships. 
(2)Credits to fundAny cash donations accepted under paragraph (1) shall be credited to, and form a part of, the Fund. (3)ReportingEach donation received under paragraph (1) that is used for, or directly related to, the reduction of the deferred maintenance backlog of the National Park Service, the national wildlife refuge system maintenance backlog of the United States Fish and Wildlife Service, the public access and recreation backlog of the Bureau of Land Management, and the school construction backlog of the Bureau of Indian Education, shall be included with the annual budget submission of the President to Congress. 
 
 
October 22, 2019 
Reported from the Committee on Natural Resources with an amendment 
October 22, 2019 
 Committee on Education and Labor discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
